DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9 and 12 in the reply filed on June 30, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 30, 2022.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2019 is considered by the examiner.
The reference listed as U.S. Patent No. “9231244” appears to contain a typographical error because this reference contains subject matter that is not relevant to the instant invention. The correct patent number appears to be “9321244” because the instant specification at page 4, Ln 13-19 describes prior art reference US 9,321,244, which does not appear on the IDS. Clarification by the Applicant is requested. 

Claim Interpretation
Regarding claim 1, the limitation reciting “the hot-melt layer being composed of a polymer mixture (polymer blend) consisting of at least one thermoplastic polyurethane polymer and at least one additional polymer having increased polarity relative to the thermoplastic polyurethane polymer” is interpreted to mean that the polymer mixture is a closed composition that can only contain one or more thermoplastic urethane polymers and one or more additional polymers having increased polarity relative to the thermoplastic urethane polymer, while the hot-melt layer is interpreted as an open composition that can contain other components in addition to the polymer mixture.
The phrase “composed of” in the above limitation of claim 1 is interpreted in light of the instant specification to mean “consisting essentially of” due to the optional inclusion of additives for adjusting the dielectric loss of the hot-melt layer (p. 8, Ln 23-p. 9, Ln 18). See MPEP 2111.03(IV). Absent a clear indication in the specification of what the basic and novel characteristics of the hot-melt layer are, the phrase “consisting essentially of” (or “composed of”) will be construed as equivalent to “comprising” for the purposes of applying prior art. See MPEP 2111.03(III).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "(polymer blend)" renders the claim indefinite because it is unclear whether the limitation(s) in parentheses are part of the claimed invention.  See MPEP § 2173.05(d). Specifically, it is not clear if or how the term “polymer blend” further limits the term “polymer mixture”.
In looking to the instant specification at page 5, the invention appears to set forth that the terms “polymer blend” and “polymer mixture” are being used interchangeably (p. 5, Ln 14-18), thus, the phrase “(polymer blend)” in claim 1 is interpreted as not further limiting the claim for the purposes of applying prior art.
Regarding claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
In the present instance, claim 2 recites the broad recitation “a styrene polymer”, and the claim also recites “particularly a styrene copolymer” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 5, 6, and 12, the limitation of claim 5 reciting “wherein, in addition to the additional polymer having increased polarity, the polymer mixture contains another additional polymer” is indefinite in view of the limitation of claim 1 reciting “the hot-melt layer being composed of a polymer mixture (polymer blend) consisting of at least one thermoplastic polyurethane polymer and at least one additional polymer having increased polarity relative to the thermoplastic polyurethane polymer”.
As explained above, the use of the phrase “consisting of” in claim 1 means that the polymer mixture is a closed composition that can only contain one or more thermoplastic polyurethane polymers and one or more additional polymers having increased polarity relative to the thermoplastic polyurethane. In other words, additional polymers aside from those recited in claim 1 are expressly excluded from the polymer mixture. The requirement in claim 5 to include another additional polymer, separate from and in addition to the previously-recited one or more thermoplastic polyurethanes and the one or more increased-polarity polymers, broadens the scope of the closed composition of the polymer mixture as set forth in claim 1. Therefore, it is not clear how the limitations of claims 5, 6, and 12 can be satisfied while also satisfying all of the limitations of claim 1.
Due to the indefiniteness of claims 5, 6, and 12, the metes and bounds of the claims are not able to be determined and therefore, prior art is unable to be applied.
Regarding claims 3, 4, and 7-9, the claims are rejected based on their dependency on claims 1 and 2.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ottow et al. (US 2017/0130099, cited on IDS).
Regarding claims 1 and 7, Ottow et al. teaches an edge strip (edge trim strip) comprising a base coat (front-face cover layer) and a melt layer (hot-melt layer), wherein the base coat preferably consists of at least one thermoplastic polymer such as ABS (acrylonitrile butadiene styrene) or PP (polypropylene), and the melt layer preferably consists of at least one thermoplastic polymer selected from polystyrenes, polyvinyl chloride, polyolefins, polyamides, styrene block copolymers, copolyesters, copolyamides, polymethylmethacrylates, vinyl acetate ethylene copolymers, methacrylate ethylene copolymers, thermoplastic polyurethane (TPU), or atactic polyalphaolefin ([0001], [0012]-[0013]). In the case where the melt layer consists of a mixture of thermoplastic polymers including thermoplastic polyurethane and an additional polymer having increased polarity relative to the thermoplastic polyurethane, such as a polyamide polymer, the melt layer of Ottow et al. meets all of the limitations directed to the hot-melt layer.
It is noted that the limitations reciting “for covering a narrow edge of a panel workpiece” and “for securing the edge trim strip to the panel workpiece” are considered functional language related to the intended use of the edge trim strip and the hot-melt layer and are accorded limited weight as the language does not further limit the structure of the product. Nevertheless, Ottow et al. teaches that the edge strip is for coating the narrow edge surface of a panel-type workpiece, in particular furniture panels, wherein the melt layer serves to adhesively attach the edge strip to the workpiece ([0001]), thus meeting the claimed limitation.
Regarding claim 8, Ottow et al. teaches all of the limitations of claim 1 above. The limitation of claim 8 reciting “wherein the hot-melt layer can be melted by microwave radiation, laser radiation, or hot air” does not appear to impart any specific structural characteristics to the hot-melt layer, and as such cannot distinguish the claimed invention from the prior art. Nevertheless, Ottow et al. teaches that the melt layer can be easily heated with microwave radiation ([0009], [0014]).
Regarding claim 9, Ottow et al. teaches all of the limitations of claim 8 above and further teaches that the functional layer can contain additives for increasing the dielectric loss factor, thereby allowing for selective activation of the melt layer by microwave radiation ([0009], [0014]).

Claims 1-3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hacker et al. (WO 2011/020543, machine translation via EPO provided).
Regarding claims 1-3 and 7, Hacker et al. teaches a profile strip (6; edge trim strip) comprising a structural layer (8; front-face cover layer) and a functional layer (7; hot-melt layer) which can be formed of a thermoplastic material such as a urethane-based thermoplastic elastomer (TPU) ([0006], [0018], [0046], Figs. 1-2). Hacker et al. further teaches that the functional layer can consist of a blend or a mixture of at least one of the listed thermoplastic materials with at least one other polymer that has polar and/or reactive molecular groups and additives ([0014], [0020]).
In one exemplary embodiment, Hacker et al. teaches that the structural layer is composed of acrylonitrile butadiene styrene copolymer (ABS), while the functional layer contains ethylene vinyl acetate, ethylene vinyl acetate maleic anhydride, ethylene methacrylate, thermoplastic polyurethane, and ABS-maleic anhydride or styrene-ethylene-butadiene-styrene-block copolymer-maleic anhydride ([0075]-[0079]). The maleic anhydride-modified polymers correspond to the claimed additional polymers having increased polarity relative to the thermoplastic polyurethane polymer, such that the mixture of the thermoplastic polyurethane and the anhydride-modified polymers correspond to the claimed polymer mixture. The ethylene vinyl acetate and ethylene methacrylate polymers correspond to other additional polymers which are present in the hot-melt layer separate from the polymer mixture. The maleic anhydride-modified copolymers, ABS-maleic anhydride or styrene-ethylene-butadiene-styrene-block copolymer-maleic anhydride, correspond to the claimed styrene maleic anhydride copolymer.
It is noted that the limitations reciting “for covering a narrow edge of a panel workpiece” and “for securing the edge trim strip to the panel workpiece” are considered functional language related to the intended use of the edge trim strip and the hot-melt layer and are accorded limited weight as the language does not further limit the structure of the product. Nevertheless, Hacker et al. teaches that the profile strip (6) is integrally connected to a narrow side (5) of a furniture board (1; panel workpiece) via the functional layer (7) ([0047], Figs. 1-2), thus meeting the claimed limitation.
Regarding claim 8, Hacker et al. teaches all of the limitations of claim 1 above. The limitation of claim 8 reciting “wherein the hot-melt layer can be melted by microwave radiation, laser radiation, or hot air” does not appear to impart any specific structural characteristics to the hot-melt layer, and as such cannot distinguish the claimed invention from the prior art. Nevertheless, Hacker et al. teaches that the profile strip can be connected to a narrow piece of furniture by supplying energy in the form of laser light, hot air, microwaves, ultrasound, etc. in order to melt the functional layer ([0006], [0052]).
Regarding claim 9, Hacker et al. teaches all of the limitations of claim 8 above and further teaches that the functional layer can contain energy-absorbing additives, preferably light- and/or radiation-absorbing additives, so that the functional layer can be charged with energy in a targeted manner to be heated above its melting point [0024].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ottow et al. (US 2017/0130099, cited on IDS) as applied to claim 1 above, and further in view of Crafton et al. (US 2006/0135693).
Regarding claims 2-4, Ottow et al. teaches all of the limitations of claim 1 above. Although Ottow et al. further teaches that the melt layer may include a thermoplastic polymer such as a polystyrene (for example ABS) or a styrene block copolymer ([0013]), the reference does not expressly teach that these additional styrene polymers have an increased polarity relative to the thermoplastic polyurethane polymer.
However, in the analogous art of thermoplastic adhesive compositions, Crafton et al. teaches an adhesive composition having improved adhesion to thermoplastic polar substrates such as acrylonitrile butadiene styrene (ABS), wherein the adhesive composition is based on a thermoplastic polyurethane and can further contain an adhesion-modifying amount of a styrenic block copolymer (Abstract, [0039]).
Crafton et al. teaches that the adhesive composition may further comprise one or more compatibilizing polymeric components, such as a maleated SEBS, which provides compatibility between the styrenic block copolymer and the thermoplastic polyurethane [0037]. Specifically, the polar maleic anhydride moiety is reactive with the thermoplastic polyurethane, while the backbone polymer is compatible with the styrenic block copolymer principal component [0037]. One of ordinary skill in the art would recognize that the maleic anhydride-modified styrene copolymer would have increased polarity relative to the thermoplastic urethane copolymer. Crafton et al. further teaches that the compatibilizer is typically present in an amount of, e.g., from 3-20 wt%, based upon the total weight of the adhesive composition ([0038]), which overlaps the claimed range.
Given that the melt layer of Ottow et al. can be formed of a thermoplastic polyurethane and a styrene block copolymer and can be attached to a thermoplastic polar substrate such as ABS (Ottow, [0012]-[0013]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included an additional polymer having increased polarity relative to the thermoplastic polyurethane polymer, such as a styrene maleic anhydride copolymer, at a proportion within the claimed range, as taught by Crafton et al., in order to increase the compatibility between the components of the melt layer and the material of the base coat. Moreover, Crafton et al. teaches that the proportion of the additional polymer in the polymer mixture is 3-20 wt%, which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hacker et al. (WO 2011/020543, machine translation via EPO provided).
Regarding claim 4, Hacker et al. teaches all of the limitations of claim 1 above and further teaches that the functional layer contains both polar and non-polar components so that the functional layer can be directly bonded to both polar and non-polar materials [0035]. Although Hacker et al. teaches that the material of the functional layer contains up to 4% polar and/or reactive groups in the molecular structure ([0042]), the reference does not expressly teach a proportion of the additional polymer in the polymer mixture. It would, however, have been obvious to one of ordinary skill in the art to adjust the proportion of the additional polymer having increased polarity, such as within the claimed range, according to the desired balance of adhesive strength between both polar and non-polar materials.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zabrocki (US 4,883,837) teaches a thermoplastic composition suitable as an adhesive for bonding dissimilar materials, wherein the composition comprises a polyolefin, a thermoplastic polyurethane, and a compatibilizing amount of a modified polyolefin such as an ethylene/methacrylate copolymer (Abstract; col 8, Ln 50-68; col 9, Ln 61-68). Zabrocki teaches that the thermoplastic composition includes the modified polyolefin at an amount of about 5 to about 50 weight percent (col 3, Ln 20-49).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785